Citation Nr: 1543253	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-13 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for low-grade lymphoma.

2.  Entitlement to service connection for encephalitis and meningitis, claimed as brain damage.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to July 1993. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On July 31, 2015, the Veteran was informed that she was scheduled for a Board videoconference hearing to be held on August 26, 2015.  She failed to report for that hearing.  The appellant, however, was not given at least 30 days notice as required by 38 C.F.R. § 19.76 (2014).  Therefore, the claimant should be scheduled for another Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a videoconference hearing date.  Ultimately, the Veteran must be notified of the date, time and place of that hearing by letter mailed to her current address of record. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




